
	
		I
		111th CONGRESS
		1st Session
		H. R. 1793
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2009
			Mr. Daniel E. Lungren of
			 California (for himself and Mr. Smith of
			 Texas) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, with respect to
		  money laundering.
	
	
		1.Short titleThis Act may be cited as the
			 Money Laundering Correction Act of
			 2009.
		2.Response to Cuellar
			 caseSection 1956(a)(2)(B) of
			 title 18, United States Code, is amended—
			(1)by striking
			 is designed in whole or in part;
			(2)in clause (i), by
			 striking to conceal or disguise and inserting conceals or
			 disguises; and
			(3)in clause (ii), by
			 striking to avoid and inserting avoids.
			3.Response to
			 Santos caseSection 1956(c) of
			 title 18, United States Code, is amended—
			(1)by striking the
			 period at the end of paragraph (8) and inserting ; and
			(2)by adding at the
			 end the following:
				
					(9)the term “proceeds” means any property
				derived from or obtained or retained, directly or indirectly, through the
				commission of a specified unlawful activity, including the gross proceeds of
				that specified unlawful
				activity.
					.
			
